Title: From George Washington to Nathanael Greene, 6 October 1781
From: Washington, George
To: Greene, Nathanael


                  
                     Camp before York 6th Oct. 1781.
                  
                  How happy am I my dear Sir, in at length having it in my power to congratulate you upon a victory as splendid as I hope it will prove important.  Fortune must have been coy indeed had she not yielded at last to so persevering a pursuer as you have been—I hope now she is yours, she will change her appellation of fickle to that of constant.
                  I can say with sincerity that I feel the highest degree of pleasure the good effects which you mention as resulting from the perfect good understanding between you the Marquis and myself.  I hope it will never be interrupted, and I am sure it never can while we are all influenced by the same pure motive—that of love to our Country & interest in the cause in which we are embarked.  I have happily had but few differences with those with whom I have the honor of being connected in the Service—with whom, and of what nature these have been, you know.  I bore much for the sake of peace and the public good—My conscience tells me I acted rightly in these transactions, and should they ever come to the knowledge of the world I trust I shall stand acquitted by it.
                  The Baron, from the warmth of his temper, had got disagreeably involved with the State, and an enquiry into part of his conduct must one day take place, both for his own honor and their satisfaction.  I have for the present given him a command in this Army which makes him happy.
                  I shall always take pleasure in giving Mrs Greene’s letters a conveyance and shd she persist in the resolution of undertaking so long a journey as that from New England to Carolina I hope she will make Mount Vernon, (where Mrs Knox now is) a stage of more than a day or two.  With much truth and sincere affection I am Dr Sir Yr obedt
                  
                     Go: Washington
                  
               